Per Curiam.

Was the action commenced or attempted to be commenced within the period of two years following the accident, within the meaning of Section 2305.17, Revised Code?
A minor can be sued and served with process only in the manner prescribed by Section 2703.13, Revised Code. The purported service of March 1, 1958, and return were made when defendant was a minor and as though he were an adult. The statutory requirements were not complied with within the two-year period, and the motions above referred to filed by defendant cannot be construed as a waiver of the statutory requirements.
The judgment of the Court of Appeals is affirmed on authority of Juhasz v. Corson, Jr., ante, 218.

Judgment affirmed.

Weygandt, C. J., Zimmerman, Taet, Matthias, Bell, Herbert and Peck, JJ., concur.